
	
		II
		110th CONGRESS
		1st Session
		S. 1461
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the Secretary of Health and Human Services
		  from imposing penalties against a State under the Temporary Assistance for
		  Needy Families program for failure to satisfy minimum work participation rates
		  or comply with work participation verification procedures with respect to
		  months beginning after September 2006 and before the end of the 12-month period
		  that begins on the date the Secretary approves the State's work verification
		  plan. 
	
	
		1.Limitation on imposition of
			 certain penalties under tanfNotwithstanding subpart F of part 261 and
			 part 262 of title 45, Code of Federal Regulations (relating to State work
			 verification plans required under the Temporary Assistance for Needy Families
			 program) or any other provision of law, the Secretary of Health and Human
			 Services shall not reduce the State family assistance grant payable to a State
			 for a fiscal year under section 403(a) of the Social Security Act (42 U.S.C.
			 603(a)), or otherwise impose a penalty against a State for failure to comply
			 with subsection (a) or (i)(2) of section 407 of the Social Security Act (42
			 U.S.C. 607) with respect to months beginning after September 2006 and before
			 the end of the 12-month period that begins on the date the Secretary notifies
			 the State that the work verification plan submitted by the State pursuant to
			 subpart F of part 261 of title 45, Code of Federal Regulations, satisfies the
			 requirements of such subpart.
		
